 



Exhibit 10.4
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT is entered into as of the 1st day of August 2005,
by and between Meadow Valley Corporation, a Nevada corporation (the “Employer”),
and Alan A. Terril (the “Employee”).
     The Employer hereby employs the Employee on a full-time basis, and the
Employee hereby accepts such full-time employment on the terms and conditions
hereinafter set forth.
     1. EMPLOYMENT. Employee is employed as the Senior Vice President - Chief
Operating Officer (“COO”) for the Employer. Employee shall perform all duties as
outlined herein and as may be assigned by the Employer and shall devote full
time, attention and loyalty to the affairs of the Employer. The duties of the
Employee shall specifically be:
     A) Oversee all operating entities of the Employer. Reporting to Alan Terril
will be each Area Manager for the Nevada and Arizona Areas, and the President of
Ready Mix, Inc.
     B) Assist operating units in decision-making relative to work bidding,
margins bid, and preparation and submission of estimates,
     C) Assist operating units to maximize profitability by active participation
in project planning, problem-solving, partnering, and claims/litigation
preparation.
     D) Assist and oversee operating budgets, capital expenditure budgets and
approve project specific budgets for use in the Company’s Budget Bonus Incentive
Program.
     E) Oversee and delegate as necessary administration of the Company’s
equipment and other resources. The COO is responsible for decision-making
regarding the types of equipment acquired in capital purchases and leases.
     F) Assist in selection and evaluation of merger and/or acquisition
opportunities of the Company.
     G) Assist in formulating and executing strategic plans.
     H) Any other area specifically assigned by the Chief Executive Officer
(“CEO”) or the Board of Directors.
     I) To maintain and promote relationships with owners with whom the Company
contracts.
     2. TERM. Subject to the provisions of termination provided in paragraph 12,
the term of this Agreement shall be three years from the date of execution or
from the date of the most recent renewal. Subject to a mandatory annual review
(“Review”) of the Employee’s performance by the CEO, this Agreement may be
renewed annually if the outcome of the Review results in a recommendation for
renewal by the CEO to the Board Compensation Committee (“Committee”) and the
Committee, by majority vote, authorizes the renewal.

 



--------------------------------------------------------------------------------



 



     3. COMPENSATION. Employee shall receive a base salary of One Hundred Fifty
Thousand Dollars ($150,000.00) per year, payable in accordance with the regular
payroll practices of Employer, and subject to applicable deductions of
withholding taxes and other customary employment taxes. The CEO of Employer
shall review Employee’s salary at a minimum annually and may adjust Employee’s
salary upward to recognize improvement, achievement or’expansion of Employee’s
responsibilities subject to approval of the Committee.
     Employee shall participate as a member of senior management in cash
incentive plans as currently existing or as amended or adopted in the future by
the Committee. Cash bonus plans are subject to annual review and/or change by
the Committee.
     4. OPTIONS TO ACQUIRE COMMON STOCK. Employee is eligible to participate in
the Meadow Valley Corporation 1994 Stock Option Plan. Future grants of stock
options shall be subject to the discretion of Meadow Valley Corporation’s board
of directors.
     5. EMPLOYEE BENEFITS. Employer shall provide to Employee, and to the
Employee’s dependents, a comprehensive major medical, health, and dental
insurance program comparable to the programs normally provided by other
employers in the same industry and marketplace, and the Employer shall pay the
cost of the Employee’s portion of the premium. Should, at any time, the Employee
opt to maintain a personal major medical and health insurance policy for himself
and for his dependents and not participate in the Employer’s group plan, then
Employer shall reimburse Employee the lesser of the amount Employee pays for
said personal policy, as evidenced by adequate documentation, or what Employer
would otherwise be paying were Employee participating in the Employer’s group
plan. Should the Employee opt to maintain his own coverage, neither he nor his
dependents shall be precluded from later participating in the Employer’s group
plan so long as they otherwise qualify for enrollment.
     At Employer’s cost, Employer will maintain a life insurance policy covering
Employee, with at least $500,000 of death benefits being payable, in a manner
that is free of income tax, to Employee’s estate or other beneficiaries
designated by Employee.
     Employer agrees to provide Employee with an automobile for business-related
use. In addition to the cost of the vehicle itself, Employer shall pay, directly
or by reimbursement to Employee, for all maintenance, fuel, repairs, insurance,
operating and other costs incidental thereto.
     Employer shall pay for, or reimburse Employee for, dues for his membership
in industry related associations perceived as beneficial to Employer and as
approved by the CEO.
     So long as it is within the guidelines of the respective plan, Employee
shall be given the opportunity to participate in Employer’s 401(k) and any other
plans made available to other members of executive management.
     Employee shall be entitled to receive all other employee benefits for
senior management personnel upon the terms and conditions then in effect,
including long term disability insurance.

2



--------------------------------------------------------------------------------



 



     6. MOVING EXPENSES AND SUBSISTENCE. In the event the Employer requires the
Employee to relocate, the Employer shall pay for all moving costs of reasonable
and normal household effects, including up to six months storage of such
household effects while Employee obtains a permanent residence in the relocation
area. Employee shall obtain a minimum of two moving and storage quotes from
reputable movers and Employer shall pay the most competitive rate.
     Employer shall provide Employee a subsistence allowance of Two Thousand
Dollars ($2,000.00) per month for the lesser of nine months from the date of
reassignment in a new location or until such time as the relocation of Employee
and his/her spouse to the relocation area is complete. In addition, costs for
one round-trip airline ticket per week between the Employee’s previous location
and the relocation area will be reimbursed by Employer to Employee during the
same nine-month period, or less if relocation is completed earlier. Such tickets
may be used either by Employee or by his/her spouse.
     7. HOLIDAYS AND VACATION.
     A) Employee shall be paid for the following seven (7) holidays: New Year’s
Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and the day
after Thanksgiving, and Christmas Day and all other holidays for Employees of
the Company as approved by the Chief Executive Officer or Board of Directors.
     B) Employee is entitled to four weeks vacation during the first year of
employment and for each year thereafter. Unused vacation in any given year shall
accrue to following years up to a maximum of eight weeks in any one year.
     8. RESPONSIBILITIES OF EMPLOYEE. The Employee shall devote such reasonable
time as is necessary or is deemed reasonably necessary by the Employer to carry
out all required duties and will devote full time to the Employer during normal
business hours. The Employee shall at all times faithfully, with diligence and
to the Employee’s best good faith ability, experience and talents, perform all
the duties that may be required pursuant to the express terms hereof to the
reasonable satisfaction of the Employer, in accordance with customary
professional standards.
     9. WORKING FACILITIES. The Employee shall be furnished with all facilities
and services suitable to Employee’s position and adequate for the performance of
Employee’s duties.
     10. EXPENSES. The Employee is authorized to incur reasonable expenses for
promoting business of the Employer, including expenses for entertainment, travel
and similar items. The Employer shall reimburse the Employee for all such
expenses on the presentation by the Employee of itemized and adequately
documented accounts of such expenditures.
     11. DISABILITY. If unable to perform duties under the terms of this
Agreement by reason of illness or incapacity for a period of four weeks,
Employee shall,

3



--------------------------------------------------------------------------------



 



commencing at the end of such four week period, be entitled to receive
Employee’s compensation hereunder for a period of up to and including a maximum
of one year or until he is no longer disabled, whichever occurs first. After one
year of disability at full salary, the Employee, or his designated beneficiary,
shall be provided with a disability insurance policy, if available, at no cost
to Employee. The disability income policy would provide for monthly income
benefits at the rate of sixty percent (60%) of the Employee’s base salary at the
time the disability occurred. The Company will attempt to procure a disability
income policy that would provide monthly benefits until the Employee reaches
65 years of age or is no longer disabled whichever occurs first. If such a
policy is unavailable, the Company will attempt to provide the best policy
available. If no policy is available, no other disability income benefits will
be provided.
     12. TERMINATION. This Employment Agreement may be terminated under the
following circumstances:
     A) WITHOUT CAUSE. Employer may terminate this Agreement at any time upon
thirty (30) days written notice to Employee, but Employer shall be obligated to
pay to Employee compensation in a lump sum for the balance of the term of this
Agreement within 30 days of termination, unless Employee agrees to other payment
terms.
     B) VOLUNTARY TERMINATION BY EMPLOYEE WITHOUT CAUSE. Employee may terminate
this Agreement at any time upon thirty (30) days written notice to Employer and
Employer shall be obligated, in that event, to pay Employee compensation up to
the date of the termination only. All accrued but unpaid compensation and
Employee benefits shall be paid in cash within 30 days of termination, unless
Employee agrees to other payment terms.
     C) TERMINATION BY EMPLOYER FOR REASONABLE CAUSE. The Employer may terminate
this Agreement for reasonable cause upon the unanimous vote of the Board of
Directors and by thirty (30) days written notice to the Employee and Employer
shall be obligated, in that event, to pay Employee compensation up to the date
of termination only. For purposes hereof, “cause” shall be defined as meaning
(i) such conduct by the Employee which constitutes material breach of this
Agreement which is not cured within ninety (90) days of written notice to the
Employee of said alleged breach or (ii) a material failure to competently
perform Employee’s duties as stated in paragraph 1 in accordance with applicable
professional standards as stated in paragraphs 1 and 8 hereof provided that
Employer has previously given Employee written notice and a reasonable
opportunity to remedy such failure and such failure has a materially adverse
effect on the business or financial condition of Employer or (iii) material
breach of Employee’s fiduciary duty and such breach has a material adverse
effect on the business or financial condition of Employer or (iv) egregiously
improper or illegal conduct of the Employee which, based upon a unanimous good
faith determination of the Board of Directors of the Employer, has a material
adverse affect on Employer.

4



--------------------------------------------------------------------------------



 



     D) TERMINATION BY EMPLOYEE FOR REASONABLE CAUSE. Employee may terminate
this Agreement for cause. In such event, Employer shall be obligated to pay
Employee compensation in lump sum for the balance of the term of this Agreement
within 30 days of termination or as Employee shall agree, plus damages suffered
and expenses incurred by reason thereof. For this purpose “cause” shall mean
(i) a material breach of this Agreement by Employer or (ii) failure of Employer
to pay any amount owed Employee hereunder at the time and in the amount due or
(iii) failure of Employer to follow applicable law, especially with respect to
SEC filings and compliance over the objection of Employee or contrary to the
reasonable advice of Employee or (iv) egregiously improper conduct with respect
to dealing with Employee or in a manner which brings discredit to Employee.
     13. CONFIDENTIALITY. Employee agrees not to disclose any confidential,
proprietary competitively sensitive information to persons who are not
employees, directors, lenders, bonding agents, insurance companies or advisors
of the Employer, except as required by law, without prior consent of the
Employer; provided however, any disclosure involving this paragraph shall not
result in a breach of this Agreement unless the disclosure has a materially
adverse effect on the Employer.
     14. INDEMNIFICATION. Employer and Meadow Valley Contractors, Inc. shall
provide Employee with an Officer Indemnification Agreement in the form attached
hereto.
     15. NOTICES. All notices, demands, and communications given under this
Agreement (“Notice”) shall be in writing and delivered personally or sent by
registered or certified mail, return receipt requested, in the United States
mail, postage prepaid, addressed as follows:
If to Employer:
Meadow Valley Corporation
P.O. Box 60726
Phoenix, AZ 85082-0726
If to Employee:
Alan A. Terril
P.O. Box 364
Overton, NV 89040
or at such other address as a party may from time to time designate by Notice
hereunder. Notice shall be effective upon delivery in person, or if mailed, at
midnight on the third business day after the date of mailing.
     16. ASSIGNMENT OF AGREEMENT. Neither party may assign or otherwise transfer
this Agreement or any of its rights or obligations hereunder without the

5



--------------------------------------------------------------------------------



 



prior written consent to such assignment or transfer by the other party hereto;
and all the provisions of this Agreement shall be binding upon the respective
employees, successors, heirs and assigns of the parties; provided, however, the
benefits payable to Employee hereunder in the event of disability or death or
incapacity are payable to Employee’s spouse or personal representative.
     17. SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS. This Agreement
and the representations, warranties, covenants and other agreements (however
characterized or described) by both parties and contained herein or made
pursuant to the provisions hereof shall survive the execution and delivery of
this Agreement.
     18. FURTHER INSTRUMENTS. The parties shall execute and deliver any and all
such other instruments in reasonable mutually acceptable form and substance and
shall take any and all such other actions as may be reasonably necessary to
carry the intent of the Agreement into full force and effect.
     19. SEVERABILITY. If any provision of this Agreement shall be held,
declared or pronounced void, voidable, invalid, unenforceable or inoperative for
any reason by any court of competent jurisdiction, governmental authority or
otherwise, such holding, declaration or pronouncement shall not affect adversely
any other provision of this Agreement, which shall otherwise remain in full
force and effect and be enforced in accordance with its terms, and the effect of
such holding, declaration or pronouncement shall be limited to the territory of
jurisdiction in which made.
     20. WAIVER. All the rights and remedies of either party under this
Agreement are cumulative and not exclusive of any other rights and remedies
provided by law. No delay or failure on the part of either party in the exercise
of any right or remedy arising from a breach of this Agreement shall operate as
a waiver of any subsequent right or remedy arising from a subsequent breach of
this Agreement. The consent of any party where required hereunder to any act or
occurrence shall not be deemed to be a consent to any other act or occurrence.
     21. GENERAL PROVISIONS. This Agreement shall be construed and enforced in
accordance with, and governed by, the laws of the state of Arizona. Except as
otherwise expressly stated herein, time is of the essence in performing under
this Agreement. This Agreement embodies the entire agreement and understanding
between the parties and supersedes all prior agreements and understandings
relating to the subject matter of this Agreement as it relates to the parties’
duties and obligations from and after April 1, 1997, and this Agreement may not
be modified or amended or any term or provision hereof waived or discharged
except in writing signed by the party against whom such amendment, modification,
waiver or discharge is sought to be enforced. The headings of this Agreement are
for convenience in reference only and shall not limit or otherwise affect the
meaning thereof. This Agreement may be executed in any number of

6



--------------------------------------------------------------------------------



 



counterparts, each of which shall be deemed an original but all of which taken
together shall constitute one and the same instrument.
22. SPECIAL RIGHT OF EMPLOYEE UNDER CERTAIN CIRCUMSTANCES. During the term of
this Agreement, if Meadow Valley Corporation is involved in a merger,
consolidation or other business combination in which Meadow Valley Corporation
is not the surviving and controlling entity and as a result thereof the Employee
is required to relocate outside the city of his/her current residence in a
manner not objectively reasonable, then Employee shall have the following
rights:
     A) To terminate this Agreement with 30 days prior notice, in which event
Employer shall pay Employee a sum equal to the Employee’s compensation for the
remainder of the term of this Agreement, payable within fourteen calendar days
of the date of termination; and
     B) All options granted shall, to the extent not specifically prohibited by
the stock option plan then in effect, vest immediately and be exercisable within
one year of the termination notice provided in A above.
The provisions of this Section 22 shall supercede the entitlements set forth in
paragraph 12 Termination in the events contemplated within this Section 22.
IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.

       
 
  Meadow Valley Corporation
 
     
/s/ Alan A. Terril
  By  /s/ Charles R. Norton
 
     
Employee
    Chairman — Compensation Committee

7